It appears from the record that said sum would be payable by defendant attorney to his client, Thelma Weiner, over and above his fees and liens. The assignment by Thelma Weiner to the plaintiff is absolute and complete. It is enforcible by the plaintiff as real party in interest (see Personal Property Law, § 41; Gellens v. 11 W. 42nd St., 259 App. Div. 435; Wagner v. Braunsberg, 5 A D 2d 564), and the assignor need not be joined as a party to the action (see Gleason v. Northwestern Mut. Life Ins. Co., 203 N. Y. 507; Segal Lock & Hardware Co. v. Markey, 124 N. Y. S. 2d 181; 2 Carmody-Wait, New York Practice, p. 542). Concur—McNally, J. P., Stevens, Eager, Steuer and Bastow, JJ.